DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1 and 15 each have been amended to recite the liner has a smooth uninterrupted liner surface.  Upon consideration of the arguments, the examiner understands applicant adds this limitation to distinguish over the prior arts use of score lines, as Fig. 6A of the drawings illustrates how the panel is capable of flexing around corners of the box without scoring or crimping.  However, the specification does not use the word smooth, and to the examiner’s knowledge also does not use any synonyms for the word smooth.    The word smooth conveys more meaning than just ‘not score lines’ and 
For purpose of examination on the merits, the examiner interprets the limitations as if they conveyed the meaning that the insulation liner does not have creasing or scoring when formed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aksan (US 2016/0304267 A1) in view of Jobe (US 9,550,618 B1).
Regarding claim 1, Aksan teaches insulated box assembly comprising: a plurality of outer lateral sidewalls 116, 118, 120, 122 (Fig. 1), the outer lateral sidewalls defining an inner surface, the inner surface defining an inner cavity; a plurality of inner lateral sidewalls 166, 168, 170, 172 received in the inner cavity, the inner lateral sidewalls defining an outer surface; and a monolithic sidewall liner 108 received in the inner cavity between the outer lateral sidewalls and the inner lateral sidewalls, the sidewall liner defining a first end and a second end, the sidewall liner further defining a liner outer surface (Fig. 2 shows that the bend lines unfold to be smooth) extending from the first end to the second end and a smooth uninterrupted liner inner surface opposite the liner outer surface and extending from the first end to the second end, the liner outer surface facing the inner surface of the outer lateral sidewalls, and the liner inner surface facing the outer surface of the inner lateral sidewalls, wherein the sidewall liner defines a uniform thickness from the first end to the second end (Fig. 1).  Aksan does not explicitly teach the liner abuts all the sidewalls, illustrating of two C-shaped liners, but Aksan teaches the liners may have any desired shape (0028).  Jobe teaches an analogous insulated shipping container having an inner 90 and an outer 20 box with insulation between and teaches using a In re Leshin, 125 USPO 416.
Regarding claim 3, Aksan teaches the inner lateral sidewalls define an inner surface opposite the outer surface; and the inner surface of the inner lateral sidewalls defines a storage hollow configured to receive contents therein (0029).
Regarding claim 4, Aksan teaches the sidewalls are a box, but does not teach materials.  Jobe teaches boxes may be formed with corrugated cardboard or other various materials (col 4 lines 65-67).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use corrugated fiberboard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claim 5, Aksan is modified to use the liner shape of Jobe, and Jobe teaches the first end is folded towards the second end to wrap the sidewall liner around the inner lateral sidewalls (Fig. 8).
Regarding claim 6, Aksan teaches the plurality of outer lateral sidewalls define a plurality of vertical outer edges (Fig. 1), and the sidewall liner is bent into at least one of the vertical outer edges (Fig. 2).  Aksan is modified to use the liner shape of Jobe, but this would not change this aspect of Aksan.
Regarding claim 7, Aksan teaches the sidewall liner is bent to define a plurality of lateral liner sides (Fig. 1), each of the lateral liner sides oriented between a corresponding one of the inner lateral sidewalls and a corresponding one of the outer lateral sidewalls (Figs. 2-3).  Aksan is modified to use the liner shape of Jobe, but this would not change this aspect of Aksan.
Regarding claim 8, Aksan teaches the liner inner surface defines a curved inner bend between each adjacent pair of the lateral liner sides, and the liner outer surface defines a curved outer bend between each adjacent pair of the lateral liner sides (Fig. 1), wherein the curved inner bends confront the inner lateral sidewalls and the curved outer bends confront the outer lateral sidewalls (Fig. 7 illustrates how the curves confront the sidewalls, though it is a different cross section. Aksan is modified to use the liner shape of Jobe, but this would not change this aspect of Aksan.
Regarding claim 9, Aksan teaches each of the curved outer bends is oriented at a corresponding one of the vertical outer edges (Fig. 1); the plurality of inner lateral sidewalls define a plurality of vertical inner edges; and each of the curved inner bends is oriented at a corresponding one of the vertical inner edges.  Aksan is modified to use the liner shape of Jobe, but this would not change this aspect of Aksan.
Regarding claim 10, Aksan is modified to use the liner shape of Jobe, and Jobe (Fig. 8) teaches using a bottom wall liner 82, the bottom wall liner defining a top liner surface and a bottom liner surface.
Regarding claim 11, Aksan is modified to use the liner shape of Jobe, and Jobe (Fig. 8) teaches the sidewall liner defines a top end and a bottom end opposite the top end; and the 
Regarding claim 12, Aksan is modified to use the liner shape of Jobe, and Jobe (Fig. 8) teaches a lid liner 86 defining a bottom lid surface, the top end of the sidewall liner facing the bottom lid surface (col 6 lines 60-67).
Regarding claim 13, Aksan teaches comprising an inner bottom sidewall and an outer bottom sidewall, the top liner surface facing the inner bottom sidewall and the bottom liner surface facing the outer bottom sidewall (Fig. 7).  Aksan is modified to use the liner shape of Jobe, but this would not change this aspect of Aksan.
Regarding claim 14, Aksan teaches the outer lateral sidewalls are monolithically formed with the outer bottom sidewall to define an outer box; and the inner lateral sidewalls are monolithically formed to define an inner box (Fig. 1).

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2013/0112694 A1) in view of Aksan (US 2016/0304267 A1) in view of Jobe (US 9,550,618 B1).
Regarding claim 1, Bentley teaches an insulated box assembly (Fig. 10A) comprising: a plurality of outer lateral sidewalls (formed by blank of Fig. 11), the outer lateral sidewalls defining an inner surface, the inner surface defining an inner cavity; a plurality of inner lateral sidewalls received in the inner cavity (formed by blank of Fig. 7), the inner lateral sidewalls defining an outer surface; and a sidewall liner (201F, 201R, 201L, 201BK) received in the inner cavity between the outer lateral sidewalls and the inner lateral sidewalls (Fig. 10B), the liner 
Aksan teaches an analogous insulated container and teaches using a recyclable and biodegradable liner (0028) that is formed by a monolithic sidewall liner 108 received in the inner cavity between the outer lateral sidewalls and the inner lateral sidewalls, the sidewall liner defining a first end and a second end, the sidewall liner further defining a liner outer surface (Fig. 2 shows that the bend lines unfold to be smooth) extending from the first end to the second end and a smooth uninterrupted liner inner surface opposite the liner outer surface and extending from the first end to the second end, the liner outer surface facing the inner surface of the outer lateral sidewalls, and the liner inner surface facing the outer surface of the inner lateral sidewalls, wherein the sidewall liner defines a uniform thickness from the first end to the second end (Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the structure of Bentley to use the insulation material of Aksan with the motivation of design preference, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPO 416.
Aksan does not explicitly teach the liner abuts all four vertical sidewalls, illustrating of two C-shaped liners, but Aksan teaches the liners may have any desired shape (0028), and the inner box of Bently is not compatible with use of the two C-shaped liners as illustrated by In re Leshin, 125 USPO 416, and it would enable one of ordinary skill in the art to use the liner material of Aksan within the structure of Bentley.
Regarding claim 3, Bentley illustrates the inner lateral sidewalls define an inner surface opposite the outer surface; and the inner surface of the inner lateral sidewalls defines a storage hollow configured to receive contents therein (Fig. 9B).
Regarding claim 4, Bentley teaches each of the inner lateral sidewalls comprises corrugated fiberboard (0011).
Regarding claim 5, Bentley is modified to use the monolithic liner material of Askan and the shape of Jobe, and Jobe teaches the first end is folded towards the second end to wrap the sidewall liner around the inner lateral sidewalls (Fig. 8).
Regarding claim 6, Bentley teaches the plurality of outer lateral sidewalls define a plurality of vertical outer edges (Fig. 10A) and illustrates the liner extends into the edges.  Bentley is modified to use the monolithic liner material of Aksan using the shape of Jobe, and Jobe also illustrates the liner extends into the edges (Fig. 8).  While for an alternate embodiment of liner, Jobe describes sizing the insulation pads to correspond to the outer box 
Regarding claim 7, Bentley is modified to use the monolithic liner material of Askan and the shape of Jobe, and Jobe (Fig. 8) teaches the sidewall liner is bent to define a plurality of lateral liner sides, each of the lateral liner sides oriented between a corresponding one of the inner lateral sidewalls and a corresponding one of the outer lateral sidewalls.  Bentley (Fig. 10A-10B) illustrates a liner placement that would result in the same if a monolithic liner was used.
Regarding claim 8, Bentley is modified to use the monolithic liner material of Askan and the shape of Jobe, and Aksan (Fig. 7) teaches the liner inner surface defines a curved inner bend between each adjacent pair of the lateral liner sides, and the liner outer surface defines a curved outer bend between each adjacent pair of the lateral liner sides. Bentley (Fig. 10A-10B) illustrates a liner placement that would result in the same if a monolithic liner was used.
Regarding claim 9, Bentley is modified to use the monolithic liner of Askan and the shape of Jobe, and Aksan teaches the liner material bends (Fig. 7).  Jobe (Fig. 8) teaches each of the curved outer bends is oriented at a corresponding one of the vertical outer edges; the plurality of inner lateral sidewalls define a plurality of vertical inner edges; and each of the curved inner bends is oriented at a corresponding one of the vertical inner edges.  Bentley (Fig. 10A-10B) illustrates a liner placement that would result in the same if a monolithic liner was used.
Regarding claim 10, Bentley is modified to use the monolithic liner material of Askan and the shape of Jobe, and Jobe (Fig. 8) teaches using a bottom wall liner 82, the bottom wall liner defining a top liner surface and a bottom liner surface.
Regarding claim 11, Bentley is modified to use the monolithic liner material of Askan and the shape of Jobe, and Jobe (Fig. 8) teaches the sidewall liner defines a top end and a bottom end opposite the top end; and the bottom end of the sidewall liner faces the top liner surface of the bottom wall liner (col 6 lines 46-58).
Regarding claim 12, Bentley teaches a lid liner defining a bottom lid surface (0047). Bentley is modified to use the monolithic liner of Askan and the shape of Jobe, and Jobe (Fig. 8) teaches a lid liner 86 defining a bottom lid surface, the top end of the sidewall liner facing the bottom lid surface (col 6 lines 60-67).
Regarding claim 13, Bentley teaches an inner bottom sidewall and an outer bottom sidewall, the top liner surface facing the inner bottom sidewall and the bottom liner surface facing the outer bottom sidewall (Figs. 7, 10B, 11).
Regarding claim 14, Bentley teaches the outer lateral sidewalls are monolithically formed with the outer bottom sidewall to define an outer box; and the inner lateral sidewalls are monolithically formed to define an inner box (0012; Figs. 7 and 11).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2013/0112694 A1) in view of Aksan (US 2016/0304267 A1) in view of Jobe (US 9,550,618 B1) as applied to claim 1 above, and further in view of Rizzio (US 2019/0210790 A1).  Bentley mentions attaching the insulation to the inner box (0043, 0073), but Bentley teaches a great many embodiments and alternatives and does not explicitly teach doing this in the embodiment relied upon for the rejection.  Rizzio teaches an analogous cold transport system and teaches securing insulation members to the inner walls of the system (0153). It would have .

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2013/0112694 A1) in view of Aksan (US 2016/0304267 A1) in view of Jobe (US 9,550,618 B1) in view of Rizzio (US 2019/0210790 A1).
Regarding claim 15, Bentley teaches a method of assembling an insulated box assembly comprising: providing an outer box defining an inner cavity (the lower box with a strap and lid; Fig. 10A), an inner box (having elements 720) defining a storage hollow, and an insulating lining 200 comprising a resilient sidewall liner, placing the sidewall liner around the inner box (Fig. 10B), the liner inner surface facing the inner box; and inserting the inner box and sidewall liner into the inner cavity of the outer box (Fig. 10A), the sidewall liner oriented between the inner box and the outer box, the liner outer surface facing the outer box (0049). Bentley does not teach the sidewall liner is continuous or attached to the inner box.
Regarding the sidewall liner being continuous, Bentley teaches that insulating boards that can be creased is an alternative (0038), but does not explicitly teach the claimed structure.  Aksan teaches an analogous insulated container and teaches using a recyclable and biodegradable liner (0028) that is formed by a monolithic sidewall liner 108 received in the inner cavity between the outer lateral sidewalls and the inner lateral sidewalls, the sidewall liner defining a first end and a second end, the sidewall liner further defining a liner outer surface (Fig. 2 shows that the bend lines unfold to be smooth) extending from the first end to In re Leshin, 125 USPO 416.  Aksan does not explicitly teach the liner abuts all four vertical sidewalls, illustrating of two C-shaped liners, but Aksan teaches the liners may have any desired shape (0028), and the inner box of Bently is not compatible with use of the two C-shaped liners as illustrated by Aksan.  Jobe teaches an analogous insulated shipping container having an inner 90 and an outer 20 box with insulation between and teaches using a liner shape where the liner wraps all the way around and uses separate top and bottom panels (Fig. 8) that is compatible with the .   It would have been obvious to one of ordinary skill in the art to modify the liner structure of Aksan to use the shape of Jobe with the motivation of design preference, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPO 416, and it would enable one of ordinary skill in the art to use the liner material of Aksan within the structure of Bentley.
Regarding attachment of the inner liner to the surface of the inner box, Bentley mentions attaching the insulation to the inner box (0043, 0073), but Bentley teaches a great 
Regarding claim 17, Bentley teaches a bottom wall liner 201B into the inner cavity of the outer box, the bottom wall liner defining a top liner surface and a bottom liner surface (Figs. 10A-10B).  Bentley is modified to use the monolithic liner material of Askan and the shape of Jobe, and Jobe also teaches this (Fig. 1).
Regarding claim 18, Bentley does not describe the intersection of the bottom wall liner and the sidewall liners.  Bentley is modified to use the monolithic liner material of Askan and the shape of Jobe, and Jobe teaches using a bottom pad that is sized to fit the bottom of the outer box 20 (col 11 lines 29-32) and a monolithic sidewall insulation panel 84 that is the height of the outer box 20 minus the width of the bottom and top insulation pads 82 and 86 (col 11 lines 33-40).
Regarding claim 19, Bentley teaches a lid liner defining a bottom lid surface (0047). Bentley is modified to use the monolithic liner material of Askan and the shape of Jobe, and Jobe teaches a bottom pad that is sized to fit the bottom of the outer box 20 (col 11 lines 29-32) and a monolithic sidewall insulation panel 84 that is the height of the outer box 20 minus the 
Regarding claim 20, Bentley is modified to use the monolithic liner material of Askan and the shape of Jobe, and Jobe (Fig. 8) teaches bending the sidewall liner to define a plurality of lateral liner sides, the liner inner surface defining a curved inner bend between each adjacent pair of the lateral liner sides. Bentley teaches placing the insulation on the inner box before insertion (Figs. 10A-10B), so the sidewall liner would be wrapped around the inner box.  Aksan teaches the material bends around the sidewall panels (Fig. 7).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2013/0112694 A1) in view of Aksan (US 2016/0304267 A1) in view of Jobe (US 9,550,618 B1) in view of Rizzio (US 2019/0210790 A1) as applied to claim 15 above, and further in view of Cardinale (US 6,296,134 B1).  Bentley is modified to use the liner material of Aksan and the shape of Jobe, and Jobe teaches positioning the liner inner surface to the inner box comprising attaching the liner inner surface at each of the first end and the second end to the inner box proximate to a vertical edge of the inner box (Fig. 8).  Bentley teaches attaching the insulation, but teaches no further details.  Bentley notes that the attachment technique is not critical to the construction and that any known methods are appropriate (0043). Cardinale teaches an insulated container and teaches attaching a liner in place by securing, among other places, around the vertical box corners 26a and 23 (Fig. 3; col 9 lines 50-55).  Cardinale also teaches attachment along the bottom edges, effectively securing the liner along portions of the box perimeter.  It would have been obvious to one of ordinary skill in the art to form the modified .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/01/2021, with respect to claims 1-20 have been fully considered.  The examiner understands that the amendment and arguments are directed at applicant’s liner structure wrapping around the inner box without requiring any fold lines or creases, and amends the claims using new language, presumably to claim this idea without use of negative limitations.  
The examiner does not agree that the limitations added are supported by the specification.  The words themselves are not present in the specification and the full meaning of the words conveys more meaning that is suggested by the specification.  For example, the word smooth also conveys a surface texture, and while the specification does describe a liner structure that wraps around an inner box without having pre-formed creases, there is no support for texture.  The specification also does not describe panel thickness.  While an argument can be made that thickness isn’t mentioned because this feature is so obviously apparent from the drawings and is a generally known practice in the art, this would not mean there is support for the claimed limitation.  The liner material is claimed as being in a formed container, so the material is flexing around corners.  The liner material experiencing no cross-sectional change around corners, which is what would have to happen to have a uniform thickness while flexing around corners is not supported.   Accordingly, a rejection under 35 USC 112(a) is applied above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734       

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734